        Case 3:19-cv-00544-MEM-DB Document 11 Filed 04/27/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 PABLO ALVAREZ-PRIETO,                    :

              Petitioner                  :     CIVIL ACTION NO. 3:19-0544

      v.                                  :          (JUDGE MANNION)

 WARDEN, CLAIR DOLL,                      :

             Respondent                   :


                                     ORDER

         For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

         1. Alvarez-Prieto’s petition for writ of habeas corpus (Doc. 1) is
            DISMISSED as moot.

         2. The Clerk of Court is directed to CLOSE this case.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

DATE: April 27, 2020
19-0544-01-Order
